THE THIRTEENTH COURT OF APPEALS

                                    13-12-00199-CV


                            GRADY DOWELL
                                  v.
 GRACIE QUIROZ, AS ADMINISTRATRIX OF THE ESTATE OF MARIO GONZALEZ
   LIRA, NOE LIRA; MARIA ANGELES LIRA; MARLINY GUTIERREZ, ANNETTE
          GUTIERREZ, NANCY GUTIERREZ, AND DAVID GUTIERREZ


                                  On appeal from the
                 County Court at Law No. 2 of Cameron County, Texas
                          Trial Cause No. 2006-CPC-92-B


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment of March 8, 2012 and dismisses the case.

The Court orders the judgment vacated and the case is DISMISSED. Costs of the

appeal are adjudged against the party incurring them.

       We further order this decision certified below for observance.

April 2, 2015.